DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/1/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Response to Amendment/Claim Status
The preliminary amendment filed 4/1/2020 to amend the claims is acknowledged by the Office. Claims 21-28 have been canceled; no new claims have been added. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gaynes et al (US 2012/0045869 A1, hereafter Gaynes) in view of TAKAHASHI (US 2009/0291524 A1, hereafter Takahashi).
Re claim 1, Gaynes discloses in FIGS. 6A-6B (with references to FIG. 3A) a bonding head for a die bonding apparatus, the bonding head comprising:
a head body (60D; ¶ [0045]);
a thermal pressurizer (layers 30/40; ¶ [0046]) mounted on a lower surface (bottom plane) of the head body (60D), the thermal pressurizer (30/40) being configured to hold and heat at least one die (110; ¶ [0027]) and including a heater (30; ¶ [0046]) having a first heating surface (bottom plane) that faces (overlays) a held surface (top plane) of the die (110); and
a thermal compensator (50; ¶ [0045]) at an outer region (periphery in FIG. 6B; ¶ [0045]) of the die (110), the thermal compensator (50) extending downwardly from the lower surface (bottom plane) of the head body (30/40) and including at least one thermal compensating block (thermally conductive material of 50; ¶ [0045]) having a second heating surface (left/right inner sidewalls) that emits heat (from 30) and that faces a side surface (outer vertical sidewalls) of the die (110) held on the thermal pressurizer (30/40).

Gaynes fails to disclose the at least one thermal compensating block (thermally conductive material of 50) having a heating source therein.

However,
Takahashi discloses in FIGS. 5 and 6A (with references to FIG. 2C) a bonding head (525; ¶ [0062]) for a die bonding apparatus, the bonding head (525) comprising: a thermal compensator (232/232a; ¶¶ [0046] and [0063]) at an outer region of a die (516/517; ¶ [0062]), the thermal compensator (232/232a) extending downwardly and including at least one thermal compensating block (232; ¶ [0062]) having a second heating surface (inner vertical sidewalls), and the at least one thermal compensating block (232) having a heating source therein (unseen heater; ¶ [0063]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Gaynes to include the at least one thermal compensating block (232) having a heating source therein, as disclosed by Takahashi, in order to prevent expansion of the die bond and to improve the overall flatness and joint alignment of the device (Takahashi; ¶ [0063]).

Re claim 2, Gaynes discloses the bonding head for a die bonding apparatus as claimed in claim 1, wherein the thermal compensating block (50) extends to surround a corner portion (upper/lower, left/right corners; FIG. 6B) of the die (110).

Re claim 3, Gaynes discloses the bonding head for a die bonding apparatus as claimed in claim 1, wherein the thermal compensating block (50) extends to completely surround (FIG. 6B) the die (110).

Re claim 4, Gaynes discloses the bonding head for a die bonding apparatus as claimed in claim 1, wherein the thermal compensating block (50) includes a thermal insulating material (polymer, resin, or a combination thereof; ¶ [0036]).

Re claim 5, Gaynes and Takahashi discloses the bonding head for a die bonding apparatus as claimed in claim 1. But, fail to explicitly disclose, wherein a spacing distance between the second heating surface and the side surface of the die is 10 mm or less in the embodiment of FIG. 6A.
However, Gaynes discloses in the embodiments of FIGS. 3A and 5A where the second heating surface and the side surface of the die overlap each other.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Gaynes and Takahashi, through routine experimentation (see In Re Aller, MPEP § 2144.05), such that a spacing distance between the second heating surface and the side surface of the die is 10 mm or less as claimed to insure an adequate temperature differential between the second heating surface and the side surface of the die (Gaynes; ¶ [0037]). Thus, heating of a fillet, i.e., the laterally extruding portion, of a pre-applied underfill material is reduced because the temperature at the exposed surfaces of the low thermal conductivity material layer is lower than the temperature at the bottom surface of the conductive plate (Gaynes; Abstract).

Re claim 6, Gaynes discloses the bonding head for a die bonding apparatus as claimed in claim 1, wherein the thermal compensating block (50) has a height (from bottom of 40 to bottom of 50) from the lower surface (bottom plane) of the head body (60D) that is less than (FIG. 6A) a height (from bottom of 40 to bottom of 110) of the die (110) from the lower surface (bottom plane) of the head body (60D).

Re claim 7, Gaynes and Takahashi discloses the bonding head for a die bonding apparatus as claimed in claim 1. But, fail to explicitly disclose wherein the thermal compensating block (50) includes a plurality of stacked blocks.
However, Gaynes would render this limitation obvious by forming the polymer and resin combination (¶ [0036]) of the thermal compensating block (50) as a laminate of polymer block and a resin block stacked one on the other.

Re claim 9, Gaynes discloses the bonding head for a die bonding apparatus as claimed in claim 1, wherein the second heating surface (left/right inner vertical walls) is perpendicular (normal) to the first heating surface (bottom plane).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gaynes and Takahashi as applied to claim 7 above, and further in view of Hosotani et al (US 2002/0092887 A1, hereafter Hosotani).
Re claim 8, Gaynes and Takahashi disclose the bonding head for a die bonding apparatus as claimed in claim 7. But, fail to disclose wherein at least one stacked block of the plurality of stacked blocks (polymer/resin combination) has a spacing distance from the side surface of the die that is different from a spacing distance from the side surface of the die to at least one other stacked block of the plurality of stacked blocks (polymer/resin combination).

However,
Hosotani discloses in FIG. 1 a die bonding apparatus comprising: a thermal compensating block (128; ¶ [0057]), the thermal compensating block has a spacing distance from a side surface that is different from a spacing distance from the side surface to at least one other portion of the thermal compensating block (cooling fin).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Gaynes and Takahashi to have a fin shape, as disclosed by Hosotani, such that the at least one stacked block of the plurality of stacked blocks (polymer/resin combination) has a spacing distance from the side surface of the die that is different from a spacing distance from the side surface of the die to at least one other stacked block of the plurality of stacked blocks to directionally radiate heat away toward the die being bonded on one side of the thermal compensator and into the atmosphere on the other side of the thermal compensator.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gaynes and Takahashi as applied to claim 1 above, and further in view of HAMAZAKI (US 2012/0222808 A1, hereafter Hamazaki).
Re claim 10, Gaynes and Takahashi disclose the bonding head for a die bonding apparatus as claimed in claim 1.
But, fails to disclose wherein the heater (30) includes a plurality of heating sources, a temperature of each heating source of the plurality of heating sources being controlled independently.
However,
Hamazaki discloses a die bonding apparatus comprising: a heater (112; ¶ [0033]), wherein the heater (30) includes a plurality of heating sources (¶ [0033]), a temperature of each heating source of the plurality of heating sources being controlled independently (¶ [0033]).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Gaynes and Takahashi wherein the heater (30) includes a plurality of heating sources, a temperature of each heating source of the plurality of heating sources being controlled independently, as disclosed by Hamazaki, to provide localized heating for die bonding of one or more devices.
  

Claim(s) 11, 12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gaynes et al (US 2012/0045869 A1, hereafter Gaynes).
Re claim 11, Gaynes discloses in FIGS. 6A-6B (with references to FIG. 3A) a bonding head for a die bonding apparatus, the bonding head comprising:
a head body (60D; ¶ [0045]);
a thermal pressurizer (layers 30/40; ¶ [0046]) mounted on a lower surface (bottom plane) of the head body (60D), the thermal pressurizer (30/40) being configured to hold and heat at least one die (110; ¶ [0027]) and including a heater (30; ¶ [0046]) having a first heating surface (bottom plane) that faces (overlays) a held surface (top plane) of the die (110); and
a thermal compensator (50; ¶ [0045]) at an outer region (periphery in FIG. 6B; ¶ [0045]) of the die (110), the thermal compensator (50) extending downwardly from the lower surface (bottom plane) of the head body (30/40) and including at least one thermal compensating block (thermally conductive material of 50; ¶ [0045]) having a second heating surface (left/right inner sidewalls) that emits heat (from 30) and that faces a side surface (outer vertical sidewalls) of the die (110) held on the thermal pressurizer (30/40).
Gaynes does not explicitly disclose the at least one thermal compensating block having a heat reflective surface that reflects heat from the die held on the thermal pressurizer.
However, the thermal compensating block (50) of Gaynes is comprised of low thermal conductivity polymers, resins, or a combination thereof (¶ [0036]). The thermal compensating block (50) is in direct physical contact with the heater (30) of bonding head (60D). Since the a temperature difference exists between the heater (30) and the thermal compensating block (50), the examiner concludes that the thermal compensating block (50) has a heat reflective surface that reflects heat from the die held on the thermal pressurizer. 
Additionally, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01 (I).
  

Re claim 12, Gaynes discloses the bonding head for a die bonding apparatus as claimed in claim 11, wherein the thermal compensating block includes a thermal insulating material (see claim 4).

Re claim 14, Gaynes discloses the bonding head for a die bonding apparatus as claimed in claim 11, wherein the thermal compensating block extends to surround a comer portion of the die (see claim 2).

Re claim 15, Gaynes discloses the bonding head for a die bonding apparatus as claimed in claim 11, wherein the thermal compensating block extends to completely surround the die (see claim 3).

Re claim 16, Gaynes discloses the bonding head for a die bonding apparatus as claimed in claim 11, wherein a spacing distance between the second heating surface and the side surface of the die is 10 mm or less (see claim 5).

Re claim 17, Gaynes discloses the bonding head for a die bonding apparatus as claimed in claim 11, wherein the thermal compensating block has a height from the lower surface of the head body less than a height of the die from the lower surface of the head body (see claim 6).

Re claim 18, Gaynes discloses the bonding head for a die bonding apparatus as claimed in claim 11, wherein the thermal compensating block includes a plurality of stacked blocks (see claim 7).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gaynes et al (US 2012/0045869 A1, hereafter Gaynes) in view of TAKAHASHI (US 2009/0291524 A1, hereafter Takahashi).
Re claim 13, Gaynes discloses the bonding head for a die bonding apparatus as claimed in claim 11, wherein: the heat reflective surface is a second heating surface that faces a side surface of the die.
But fails to disclose wherein: the thermal compensating block (50) includes a heating source therein.

However,
Takahashi discloses in FIGS. 5 and 6A (with references to FIG. 2C) a bonding head (525; ¶ [0062]) for a die bonding apparatus, the bonding head (525) comprising: a thermal compensator (232/232a; ¶¶ [0046] and [0063]) at an outer region of a die (516/517; ¶ [0062]), the thermal compensator (232/232a) extending downwardly and including at least one thermal compensating block (232; ¶ [0062]) having a second heating surface (inner vertical sidewalls), and the at least one thermal compensating block (232) having a heating source therein (unseen heater; ¶ [0063]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Gaynes to include the at least one thermal compensating block (232) having a heating source therein, as disclosed by Takahashi, in order to prevent expansion of the die bond and to improve the overall flatness and joint alignment of the device (Takahashi; ¶ [0063]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gaynes in view of Hosotani et al (US 2002/0092887 A1, hereafter Hosotani).
Re claim 19, Gaynes discloses the bonding head for a die bonding apparatus as claimed in claim 18.
But, fail to disclose wherein at least one stacked block of the plurality of stacked blocks (polymer/resin combination) has a spacing distance from the side surface of the die that is different from a spacing distance from the side surface of the die to at least one other stacked block of the plurality of stacked blocks (polymer/resin combination).
However, Hosotani in combination with Gaynes would render these limitation obvious (see claim 8).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gaynes in view of HAMAZAKI (US 2012/0222808 A1, hereafter Hamazaki).
Re claim 20, Gaynes discloses the bonding head for a die bonding apparatus as claimed in claim 11.
But, fails to disclose wherein the heater (30) includes a plurality of heating sources, a temperature of each heating source of the plurality of heating sources being controlled independently.
However,
Hamazaki discloses a die bonding apparatus comprising: a heater (112; ¶ [0033]) to render these limitations obvious (see claim 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        
/ERIC W. JONES/
Examiner
Art Unit 2892